DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “and exposing the one or more substrates to the processing fluid while the processing fluid in the internal volume is maintained at the temperature above the condensation point.” in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claims 8 and 20 is that the prior art does not disclose or suggest the claimed limitations “and exposing the one or more substrates to superheated dry steam.” in combination with the rest of the limitations of claim 8 and 20. 
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “the flowing the processing fluid into the internal volume comprising: flowing dry steam into the processing chamber; and exposing the one or more substrates to superheated dry steam..” in combination with the rest of the limitations of claim 10.  
The primary reasons for allowance of the independent claim 22 is that the prior art does not disclose or suggest the claimed limitations “heating the processing fluid in the gas conduit using a first heater interfaced with the gas conduit, and heating the processing fluid in the internal volume using a second heater disposed on an outer surface of the processing chamber...” in combination with the rest of the limitations of claim 22.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOUNIR S AMER/Primary Examiner, Art Unit 2894